Appellant, on his motion for rehearing, for the first time contends that he was prosecuted and convicted upon an indictment returned by an illegally drawn, selected and impaneled grand jury, in this: That the grand jury which returned the bill of indictment against him in this case was selected and impaneled at the May term, 1935, of said court, *Page 264 
being the same term at which the indictment was returned against him, and that the trial court arbitrarily disregarded Article 333, C. C. P., in the selection of a grand jury and caused the same to be drawn, selected and impaneled as provided for by Article 348, C. C. P. Therefore, he maintains that he is being deprived of his liberty without due process of law and cites us to the cases of Martinez v. State, 114 S.W.2d 874, and Handy v. State, 114 S.W.2d 878.
We find ourselves unable to agree with his contention.
Article 333, C. C. P., provides as follows: "The district judge shall, at each term of the district court, appoint three persons to perform the duties of jury commissioners, who shall possess the following qualifications: * * *."
Article 348, C. C. P., provides: "If there should be a failure from any cause to select and summon a Grand Jury, as herein directed, or, when none of those summoned shall attend, the District Court shall, on the first day or at any time thereafter at the discretion of said court, direct a writ to be issued to the Sheriff commanding him to summon a Jury Commission, selected by the Court, which commission shall select not less than twelve nor more than sixteen persons, as provided by law, who shall serve as Grand Jurors."
As will be noted from the foregoing statutes, the selection of a grand jury as provided for by Article 348 is not absolutely void. If the exigency exists which would authorize the drawing and selection of a grand jury and the impaneling thereof under said article, the jury is legally selected and impaneled. However, in case the trial court arbitrarily disregarded Article 333 and proceeded to draw, select and impanel a grand jury as provided by Article 348 without good cause for so doing, then the act of the grand jury might not be legal as to an accused who interposed timely and proper objection.
The presumption, however, obtains that when the court directs the drawing and selection of a grand jury under Article 348, and impanels the same, he is acting in accordance with the law and the terms of the statutes. To overcome this presumption the appellant may, by proper proceedings at the proper time, raise the objection and offer proof to rebut such presumption. However this is not the case here; no question was raised as to the time and manner of the drawing and selection of the grand jury and no proof was offered in support of his contention in the court below. Hence we are not advised by the record whether or not the exigency existed which would authorize the *Page 265 
drawing and selection of a grand jury under Article 348. In the absence of any proof in the record to the contrary, the presumption of legality above mentioned must obtain.
In the instant case no question was raised in the court below as to the time and manner of drawing, selecting and impaneling of the grand jury; hence under the following authorities, the question now presented is not properly brought before us for review. See Ex parte Holland, 91 Tex.Crim. Rep.; Powell v. State, 99 Tex.Crim. Rep.; Hunter v. State,108 Tex. Crim. 142.
It is noted that the indictment upon which the prosecution is based and the proceedings with reference thereto all appear upon their face to have been regular.
All other matters urged by appellant have been carefully reviewed in the light of his motion, but we remain of the opinion that the correct disposition was made of the cause on its original submission.
Accordingly, the motion for a rehearing will be overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.